[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-15516            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JULY 11, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                           D.C. Docket No. 3:00-cv-01297-HWM-MCR

MICHAEL G. HARRIS,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                 versus

CORRECTIONS CORPORATION OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee,

PRISON REALTY TRUST INC.,

llllllllllllllllllllllllllllllllllllllll                                      Defendant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (July 11, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
       Michael G. Harris, proceeding pro se, appeals the denial of his motion for

relief from a void judgment, filed pursuant to Fed. R. Civ. P. 60(b)(4), and the

denial of his motion for reconsideration, filed pursuant to Fed. R. Civ. P. 59(e).

The Rule 59(e) motion requested reconsideration of the district court’s denial of

the Rule 60(b)(4) motion. All Harris’s current claims turn on the issue of whether

his former employer, the Corrections Corporation of America (“CCA”), timely

moved for judgment as a matter of law after the entry of judgment in the jury trial.

Harris argues that the motion was not filed before the filing deadline and that the

CCA’s attorneys perpetrated a fraud upon the court. We note that Harris has

raised two prior appeals in this case, Harris v. Corrections Corp. of America

(Harris I), 139 Fed. Appx. 156 (11th Cir. June 15, 2005) (per curiam), and Harris

v. Corrections Corp. of America (Harris II), 332 Fed. Appx. 593 (11th Cir. June

16, 2009) (per curiam).1 Harris II was, like the instant appeal, a challenge to the

timeliness of the CCA’s earlier motion for judgment as a matter of law. We

denied Harris’s appeal in that case, explicitly holding that we were barred from

further consideration of the timeliness issue by the law of the case doctrine.

Harris II, 332 Fed. Appx. at 595.


       1
                Harris also filed an appeal between Harris I and Harris II that we dismissed for
lack of jurisdiction. See Harris II, 332 Fed. Appx. at 594. In Harris II, we referred to the
dismissed appeal as “Harris II.” However, we do not adopt that terminology here.

                                                2
      We review the denial of a motion pursuant to Fed. R. Civ. P. 60(b)(4) de

novo. Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001). We also review the

application of the law of the case doctrine de novo. United States v. Bobo, 419

F.3d 1264, 1267 (11th Cir. 2005). Finally, we review the denial of a Fed. R. Civ.

P. 59(e) motion for reconsideration for an abuse of discretion. Mays v. United

States Postal Serv., 122 F.3d 43, 46 (11th Cir. 1997) (per curiam).

      A district court may relieve a party from a final judgment pursuant to Fed.

R. Civ. P. 60(b)(4) if “the judgment is void.” Fed. R. Civ. P. 60(b)(4). “Generally,

a judgment is void under Rule 60(b)(4) if the court that rendered it lacked

jurisdiction of the subject matter, or of the parties, or if it acted in a manner

inconsistent with due process of law.” Burke, 252 F.3d at 1263 (quotation

omitted).

      However, “[u]nder the law of the case doctrine, both the district court and

the court of appeals are bound by findings of fact and conclusions of law made by

the court of appeals in a prior appeal of the same case unless (1) a subsequent trial

produces substantially different evidence, (2) controlling authority has since made

a contrary decision of law applicable to that issue, or (3) the prior decision was

clearly erroneous and would work manifest injustice.” United States v. Stinson, 97

F.3d 466, 469 (11th Cir. 1996) (per curiam).

                                            3
      A Fed. R. Civ. P. 59(e) motion for reconsideration cannot be brought solely

to relitigate issues already raised in an earlier motion. See Michael Linet, Inc. v.

Vill. of Wellington, 408 F.3d 757, 763 (11th Cir. 2005). “The only grounds for

granting [a Rule 59] motion are newly-discovered evidence or manifest errors of

law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (per curiam)

(alteration in original) (quoting Kellogg v. Schreiber (In re Kellogg), 197 F.3d

1116, 1119 (11th Cir. 1999)).

      In the instant case, all Harris’s arguments turn on the question of whether

the CCA timely filed its post-trial motion in 2003. In Harris II, we held that

Harris’s timeliness argument was foreclosed by the law of the case doctrine. Our

holding from Harris II, rejecting the timeliness argument, is now itself the law of

the case. Harris has not argued, and has presented no evidence to suggest, that any

of the three exceptions to the law of the case doctrine apply. Likewise, his motion

for reconsideration pursuant to Fed. R. Civ. P. 59(e) sought to relitigate the

matters already addressed with respect to the underlying Fed. R. Civ. P. 60(b)

motion, and presented neither newly-discovered evidence nor manifest errors of

law or fact.

      Accordingly, we affirm the district court’s denial of Harris’s motions under

Fed. R. Civ. P. 60(b)(4) and Fed. R. Civ. P. 59(e).

                                          4
AFFIRMED.2




2
    We deny Harris’s request for oral argument as moot.

                                    5